DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/375,888 filed 
07/14/2021.

Claims Status
2.	This office action is based upon claims received on 07/14/2021, which replace all prior or other submitted versions of the claims.
	- Claims 1-10 are pending.
- Claims 1-2, 7-10 are rejected.
- Claims 3-6 are objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 07/14/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or “unit” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “unit”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  detection unit, distance calculation unit,  change amount determination unit, signal control unit,   in claims 1, 2, 3, 4, 5, 6, 7, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 3, 4, 5, 6, 7, 8 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 1, FIG. 2, FIG. 3, ¶0030, ¶0036, ¶0075.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections (minor informalities)
7.            Claims 1, 2, 3, 4, 5, 6, 9, 10 is objected to because of the following informalities:
8.	Claims 2, 3, 4, 5, 6 all recite “the calculated distance”.  Furthermore Claim 1 recites “calculate a distance”  and  later in claim 1 “the distance calculated”, and claim 9 recites “calculating a distance”  and  later in claim 9 “the distance calculated”, and claim 10 recites “calculating a distance”  and  later in claim 10 “the calculated distance”.  While it appears as in claims 1, 9, and 10 that  “the distance calculated”  or “the calculated distance” appears to refer to the distance calculated in “calculating a distance” or “calculate a distance” in the respective claims, in the case of Claim’s 2, 3, 4, 5, 6 which ultimately depend on claim 1, there is a difference between “the calculated distance” as recited in Claims 2, 3, 4, 5, 6 and  “the distance calculated” as referenced in claim 1. While one may speculate that  “the calculated distance” as recited in Claims 2, 3, 4, 5, 6 and  “the distance calculated” as recited in claim 1 refer to the same distance calculated in “calculate a distance” as referenced in claim 1, differences in the manner in which “the calculated distance” and  “the distance calculated” are presented may  raise questions as to whether both recitations refer to the same distance calculated in “calculate a distance” as referenced in claim 1.  
Examiner interprets the subject claims listed as best possible. Appropriate review and amendments as appropriate is requested of applicant.

9.	Claim 10 recites “execute the steps”.  Utilization of “the” prior to “steps” indicates a prior reference to these steps having being previously made in the claim.  It is requested applicant review and amend as appropriate.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 2, 3, 4, 5, 6, 7, 8  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12.	Claim 2 recites limitation terms “the prescribed distance”, and Claim 2 is presented as depending from independent claim 1.  The limitation terms “the prescribed distance” is introduced in claim 2 for the first time with no prior reference or introduction to “prescribed distance” and hence lacks a clear antecedent basis. Similarly Claims 3, 4, 5, 6 recite “the prescribed distance” and via ultimate dependency to Claim 2, also lack a clear antecedent basis.
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

13.	Claim 3 & Claim 5 recite limitation terms “the time”, and Claim 3 & Claim 5 are presented as depending from claim 2 and ultimately independent claim 1.  The limitation terms “the time” is introduced in Claim 3 & Claim 5 for the first time with no prior reference or introduction to a “time” and hence lacks a clear antecedent basis. 
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

14.	Claim 3 & Claim 6 recite limitation terms “the addition value”, and Claim 3 & Claim 5 are presented as depending via claim 5 (for claim 6), via claim 2, and ultimately to independent claim 1.  The limitation terms “the addition value” is introduced in Claim 3 & Claim 5 for the first time with no prior reference or introduction to an “addition value” and hence lacks a clear antecedent basis. 
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

15.	Claims 3, 4, 5, 6  recite limitation terms “the prescribed threshold value”, and Claims 3, 4, 5, 6  are presented as depending via claim 5 (for claim 6), via Claim 3 (for claim 4), via claim 2 and ultimately to independent claim 1.  The limitation terms “the prescribed threshold value” is introduced in Claims 3, 4, 5, 6  for the first time with no prior reference or introduction to a “prescribed threshold value” and hence lacks a clear antecedent basis. 
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

16.	Claims 7 & Claim 8 recite limitation terms “the reception power value”, and Claims 7 & Claim 8 are presented as depending from independent claim 1.  The limitation terms “the reception power value” is introduced in Claims 7 & Claim 8 for the first time with no prior reference or introduction to a “reception power value” and hence lacks a clear antecedent basis. 
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

Claim Rejections - 35 USC § 103
17.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

18.	Claims 1, 2, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over MEDBO (US-20190260406-A1) referenced hereafter as “MEDBO” in view of NAKAMURA et. al. (US-20220038147-A1) referenced hereafter as “NAKAMURA”, further in view of MAKKI et al. (US-20210400504-A1) referenced hereafter as “MAKKI”.

Regarding Claim 1. MEDBO teaches: A radio communication apparatus (MEDBO – FIG. 2, FIG. 4 & ¶0037 a method performed by the receiving device, such as the wireless device 10 or the radio network node 12)
comprising: a detection unit (MEDBO - FIG. 8 & ¶0072… processing unit 801 and/or determining module 804….configured to, in case the signal pattern matches …. pattern; to determine that an object will block the signal path ….; NOTE: unit configured to detect object ) configured to detect an object (MEDBO - FIG. 4 & ¶0043   receiving device …. use pattern recognition to identify a blocking edge…..;¶0044 & 0045… block prediction…..receiving device predicts …. the object will affect the signal path and determines that that the object will or is expected to block the transmitting device ; NOTE: a receiving device identifies and determines i.e. detects, an object will or is expected block signals from a transmitting device ) flying in the vicinity of a propagation path of directional radio waves (MEBDO – FIG. 4 & ¶0047…. determined that the object will block the signal path between the receiving device and the transmitting device, e.g. determined that a blocking object is approaching or that the receiving device approaches an area that is obscured by the blocking object; NOTE: a blocking object approaching an area obscured by object for a signal for a path i.e. object flying/moving in the vicinity of directional radio path between receiving device and transmitting device)
a distance calculation unit (MEDBO - FIG. 8 & ¶0072….processing unit 801 and/or determining module 804….; NOTE: unit that determines blockage also determines i.e. calculates relative distance from pattern data) configured to calculate a distance between the propagation path of the radio waves and the object detected by the detection unit (MEDBO – FIG. 4 & ¶0043   receiving device matches the signal pattern with the stored signal pattern….by ….FFT of received signals strength/path loss, …… or … of e.g. Fresnel integrals.…by identifying strong delay samples corresponding to carrier frequency blocking…. use pattern recognition to identify a blocking edge…..stored signal pattern may be relating to time variation of strength or complex amplitudes of signals in a vicinity of an object, potentially blocking signals towards the receiving device….; FIG. 3 & ¶0032… pre-blocking detection…;¶0033….blocking object can be detected prior the path loss increase occurs ;¶0036 signal pattern, occurring when approaching an area behind a blocking object, can be detected, and in turn, used to mitigate the radio quality drop before it impacts link performance; NOTE: signal pattern matching to stored signal patterns occurring when approaching area behind blocking object i.e. proportional to path distance relative to the blocking object, i.e. device configured via pattern matching to determine i.e. calculate position i.e. relative distance between path and the object to detect and/or pre-detect obstruction by the object detected by device); 
a change amount determination unit (MEDBO – FIG. 8 & ¶0073 processing unit 801 and/or the triggering module 805 is configured to, in case determined that the object will block the signal path …..a blocking object is approaching, trigger the signal process to avoid signal interruption ….. apply an increased code rate, apply a higher transmit power; NOTE: unit that determines a change amount triggering power increase) configured to determine a change amount of a transmission signal quality index of the radio waves in accordance with the distance calculated by the distance calculation unit (MEBDO – FIG. 4 & ¶0047…. In case……determined that a blocking object is approaching …., the receiving device may trigger a signal process to avoid signal interruption by taking into account that the object will block the signal path…..the signal process may comprise ……: apply an increased code rate, apply a higher transmit power,….thus activate a mitigation process,…. to eliminate or limit the service impact of path loss increase…..e.g. ….. Power control, i.e. increased transmit power; NOTE: device configured to determine a change amount of blockage from matching distance based pattern data such as signal strength data, determine to adjust transmit power i.e. a transmission signal quality index measure  of radio waves, where the change amount of blockage is based on matching distance based pattern data i.e. in accordance with the calculated object distance to path for detecting obstruction as calculated by the device) ; 
and a signal control unit configured to control the transmission signal quality index  (MEDBO – FIG. 8 & ¶0073 See above…. processing unit 801 and/or the triggering module 805 is configured to, in case determined that the object will block the signal path …..a blocking object is approaching, trigger the signal process to avoid signal interruption ….. apply an increased code rate, apply a higher transmit power; NOTE: a unit/module that triggers a signal process to avoid interruption and increase transmit power i.e. control process to control increase the transmission signal quality power i.e. an index for signal quality ) based on the change amount determined by the change amount determination unit, wherein the transmission signal quality index includes at least one of a transmission power value which is a value used in transmitting the radio waves (MEBDO – FIG. 4 & ¶0047 See above; NOTE: device configured to determine a change amount of transmit power i.e. control change amount of a transmission signal quality index comprising the transmit power of radio waves, in accordance with determining that the object will block the signal path), a modulation system (MEBDO – FIG. 4 & ¶0047 see above…..apply an increased code rate; NOTE: based on change amount apply increase code rate to the signal ), and an error correction encoding system. 
Assuming arguendo (emphasis added MEBDO discloses subject features as noted) MEBDO does not appear to explicitly disclose: configured to calculate a distance between propagation path of radio waves and object;
NAKAMURA discloses: a distance calculation unit (NAKAMURA - FIG. 2 FIG.3 & ¶0033…. control unit 202; NOTE: unit that determines blocking ratio i.e. distance to path) configured to calculate a distance between the propagation path of the radio waves and the object detected by the detection unit (NAKAMURA – FIG. 2 & ¶0030… by using a laser scanner or the like instead of the camera 201, information of a position, a size, and the like of a moving object 151 on the periphery of the propagation path 161A, the propagation path 161B, and the propagation path 161C may be acquired; ¶0033…. control unit 202 detects a position and a size of a moving object 151 from an image captured…. Furthermore, …. predicts a movement destination ….based on moving object information acquired …. determines whether or not there is a likelihood of the moving object 151 blocking the propagation path in communication…then…. performs switching to another propagation path before blocking; FIG. 5 & ¶0053…. when the moving object 151 enters the Fresnel zone …. control device 103 ….calculates a ratio (blocking ratio) at which the Fresnel zone 401 is blocked by the moving object 151;FIG. 6 & ¶0054…. an area of a portion of the moving object 151 that is projected on the cross-section of the Fresnel zone 401 be acquired; NOTE: a control unit of the receiver device detects a position, size of an object in the periphery i.e. vicinity of a radio path and calculates the blocking ratio i.e. blockage area which is a measure of the distance of the object from the path then takes measure to avoid blockage and improve received power i.e. perform transmission power adjustments);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MEDBO with the teachings of NAKAMURA, since NAKAMURA enables control procedures that avoid communication disconnection and deterioration of communication quality in advance of a likelihood of a propagation path in communication being blocked (NAKAMURA - ¶0034).
While MEDBO in view of NAKAMURA teaches: A radio communication apparatus comprising: a detection unit configured to detect an object flying in the vicinity of a propagation path of directional radio waves; a distance calculation unit configured to calculate a distance between the propagation path of the radio waves and the object detected by the detection unit; a change amount determination unit configured to determine a change amount of a transmission signal quality index of the radio waves in accordance with the distance calculated by the distance calculation unit; and a signal control unit configured to control the transmission signal quality index based on the change amount determined by the change amount determination unit, wherein the transmission signal quality index includes at least one of a transmission power value which is a value used in transmitting the radio waves, a modulation system, and an error correction encoding system.
Assuming arguendo (emphasis added subject features disclosed as noted) MEDBO in view of NAKAMURA does not appear to explicitly disclose: flying
MAKKI discloses: detect an object flying in the vicinity of a propagation path (MAKKI - ¶0004….an AP-AP wireless link is blocked, e.g., by a truck or a group of flying birds, or any other object;¶0041…. If signal deterioration is identified;¶0043…signal deterioration of the first AP-to-AP wireless link 140a is caused by blocking of the first AP-to-AP wireless link; NOTE: wireless link i.e. a propagation path blockage, by a group of flying birds i.e. an object flying in the vicinity of the path, is identified i.e. detected ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MEDBO in view of NAKAMURA with the teachings of MAKKI, since MAKKI enables provision of efficient handling of deteriorating wireless links in a network (MAKKI - ¶0017).

Regarding Claim 2. MEDBO in view of NAKAMURA and MAKKI teaches: The radio communication apparatus according to Claim 1, 
furthermore MEDBO discloses: wherein when the transmission signal quality index is the transmission power value (MEBDO – FIG. 4 & ¶0047 See Claim 1; NOTE: device configured to determine a change amount of transmit power i.e. control change amount of a transmission signal quality index comprising the transmit power of radio waves), the change amount determination unit adopts a positive value as the change amount (MEDBO – FIG. 8 & ¶0047, ¶0073 See Claim `; NOTE: a unit/module that triggers a signal process to avoid interruption and increase transmit power i.e. control process to control increase in the transmission signal quality power i.e. a positive change value as the change amount of the index for signal quality )  when the calculated distance is equal to or smaller than the prescribed distance (MEDBO – FIG. 4 & ¶0043…..the receiving device may match the patterns by comparing the one or several spectral components, by e.g. means of DFT or FFT, of the one or more signals with a threshold and when exceeding the threshold, the signal pattern matches the stored signal pattern…. may match the patterns by comparing the FFT tap, e.g. FFT tap 3, of the one or more signals with a tap threshold and when exceeding the tap threshold the signal pattern matches the stored signal pattern; NOTE: matches pattern data to a threshold i.e. therefore to a proportional distance from the path to determine obstruction by object and apply appropriate increase in power ), 
and the signal control unit increases the transmission power value (MEDBO – FIG. 8 & ¶0047, ¶0073 See Claim `; NOTE: a unit/module that triggers a signal process to avoid interruption and increase transmit power i.e. control process to control increase in the transmission signal quality power i.e. a positive change value as the change amount of the index for signal quality measured as a Transmit power increase).  
furthermore NAKAMURA also discloses: the change amount determination unit adopts a positive value as the change amount when the calculated distance is equal to or smaller than the prescribed distance, and the signal control unit increases the transmission power value (NAKAMURA – See claim 1; NOTE: a control unit of the receiver device detects a position of an object in the periphery i.e. vicinity of a radio path and calculates the blocking ratio based upon the Fresnel zone radius exposure area and determines to change the signal to a stronger signal from a signal path with lower blocking ratio i.e. the Fresnel radius distance is the prescribed threshold distance based upon which when object is within (i.e. equal or smaller) threshold Fresnel radius area, a change in signal quality i.e. signal power increase i.e. positive with respect to blocked path signal is made by switching paths).

Regarding Claim 7. MEDBO in view of NAKAMURA and MAKKI teaches: The radio communication apparatus according to Claim 1, 
furthermore MEDBO discloses: wherein when the detection unit detects the object flying in the vicinity of the propagation path of the radio waves, the signal control unit changes the modulation system for modulating information that is to be transmitted to a modulation system in which the reception power value of the radio waves required for performing demodulation is low (MEDBO – FIG. 8 & ¶0073 See Claim 1….; NOTE: a unit/module that triggers a signal process to avoid interruption and increase transmit power, code rate i.e. control process to control increase the transmission signal code rate i.e. control unit controls to trigger a change in code rate for information transmitted i.e. change modulation code rate scheme to adapt for reception with path blockage causing more path loss i.e. lower quality signal reception /received power from blockage).

Regarding Claim 9. MEDBO teaches: A radio wave control method (MEDBO – FIG. 2, FIG. 4 & ¶0037 a method performed by the receiving device, such as the wireless device 10 or the radio network node 12)
(See the rejection of Claim 1, Claim 9 recites similar and parallel features to Claim 1, and Claim 9 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)  
comprising: detecting an object flying in the vicinity of a propagation path of directional radio waves; calculating a distance between the propagation path of the radio waves and the detected object; determining a change amount of a transmission signal quality index of the radio waves in accordance with the calculated distance; and controlling the transmission signal quality index based on the determined change amount, wherein the transmission signal quality index includes at least one of a transmission power value which is a value used in transmitting the radio waves, a modulation system, and an error correction encoding system (See the rejection of Claim 1, Claim 9 recites similar and parallel features to Claim 1, and Claim 9 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 10. MEDBO teaches: A non-transitory computer readable storage medium storing a radio wave control program, the program causing a calculation apparatus included in a radio communication apparatus to execute the steps (MEDBO - FIG. 8 & ¶0075… a memory 807….to store data on, such as… applications to perform the methods disclosed …being executed; ¶0076… computer program 808 …. when executed on at least one processor) of: 
(See the rejection of Claim 1, Claim 10 recites similar and parallel features to Claim 1, and Claim 10 pertains to a non-transitory computer-readable medium associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)  calculating a distance between a propagation path of directional radio waves and an object flying in the vicinity of the propagation path; determining a change amount of a transmission signal quality index of the radio waves in accordance with the calculated distance; and controlling the transmission signal quality index based on the determined change amount, wherein the transmission signal quality index includes at least one of a transmission power value which is a value used in transmitting the radio waves, a modulation system, and an error correction encoding system (See the rejection of Claim 1, Claim 10 recites similar and parallel features to Claim 1, and Claim 10 pertains to a non-transitory computer-readable medium associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate) .

19.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MEDBO in view of NAKAMURA and MAKKI, further in view of Nammi (US-20180097555-A1) referenced hereafter as “Nammi”.

Regarding Claim 8. MEDBO in view of NAKAMURA and MAKKI teaches: The radio communication apparatus according to Claim 1, 
wherein when the detection unit detects the object flying in the vicinity of the propagation path of the radio waves, the signal control unit changes the information that is to be transmitted (MEDBO – FIG. 8 & ¶0073 See Claim 1….; NOTE: a unit/module that triggers a signal process to avoid interruption and increase transmit power, code rate i.e. control process to control increase the transmission signal quality power, increase code rate i.e. control unit controls to trigger a change in code rate, power for information transmitted i.e. changes the information to be transmitted upon trigger to change).
MEDBO in view of NAKAMURA and MAKKI does not appear to explicitly disclose or strongly suggest: the error correction encoding system for encoding to an error correction encoding system in which the reception power value of the radio waves required for performing decoding is low.
Nammi discloses: signal control unit changes the error correction encoding system for encoding information that is to be transmitted to an error correction encoding system in which the reception power value of the radio waves required for performing decoding is low (Nammi – FIG. 1 & ¶0027….. FEC code selection component 120 can respond to changes in … and can adapt the ranking, indicate a different FEC code…. where UE 110 is employing turbo code FEC coding to communicate data 190 but enters a tunnel and thereby decreases available signal relative to noise, this change in the signal to noise characteristic can be employed by FEC code selection component 120 to indicate that the communication link should be adapted to employ polar FEC coding where polar FEC coding can perform better than turbo coding in low signal to noise conditions; NOTE:  when path between devices encounters conditions inside the tunnel, i.e. path encounters obstructions, shadowing etc., and experiences low signal to noise ratios i.e. low signal reception conditions, the coding is changed to a different polar FEC by control unit to adapt to low signal conditions i.e. conditions in which reception power value of radio waves required for performing decoding is low ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MEDBO in view of NAKAMURA and MAKKI with the teachings of Nammi, since Nammi enables procedures to adapt a FEC coding for communication link to employ coding which can perform better in low signal to noise conditions (Nammi - ¶0027).

Allowable Subject Matter
20. 	Claims 3, 4, 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
are all acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 3, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the change amount determination unit determines the change amount of the transmission power value based on a first change amount determined by the change amount determination unit and a second change amount determined in accordance with a reception power value which is a power value of a signal at the time the radio waves are received, the second change amount is a positive value when the reception power value is equal to or smaller than the prescribed threshold value, and the change amount determination unit determines the addition value of the first change amount and the second change amount as the change amount of the transmission power value when the calculated distance is equal to or smaller than the prescribed distance and the reception power value is equal to or smaller than the prescribed threshold value.”

Regarding Claim 4, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the second change amount is a negative value when the reception power value exceeds the prescribed threshold value, and the change amount determination unit determines the first change amount as the change amount of the transmission power value when the calculated distance is equal to or smaller than the prescribed distance and the reception power value exceeds the prescribed threshold value.”

Regarding Claim 5, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the change amount determination unit determines the change amount of the transmission power value based on a first change amount determined by the change amount determination unit and a second change amount determined in accordance with a reception power value which is a power value of a signal at the time the radio waves are received, the second change amount is a positive value when the reception power value is equal to or smaller than the prescribed threshold value, and the change amount determination unit determines the second change amount as the change amount of the transmission power value when the calculated distance is equal to or smaller than the prescribed distance and the reception power value is equal to or smaller than the prescribed threshold value”.

Regarding Claim 6, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the second change amount is a negative value when the reception power value exceeds the prescribed threshold value, and the change amount determination unit determines the addition value of the first change amount and the second change amount as the change amount of the transmission power value when the calculated distance is equal to or smaller than the prescribed distance and the reception power value exceeds the prescribed threshold value”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414  
Nov 16, 2022     

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414